Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 1 of 11 PageID #: 31




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

HECTOR RUBIO,

                                        Plaintiff,                                     Civil Action
                                                                                       No. 20-CV-1047
                              -against-
                                                                                       (Block, J.)
                                                                                       (Lindsay, M.J.)
UNITED STATES OF AMERICA and UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                        Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                          ANSWER

          Defendant UNITED STATES OF AMERICA, by and through its attorney, Richard P.

Donoghue, United States Attorney, Eastern District of New York, and Ekta R. Dharia, Assistant

United States Attorney, of counsel, answers the correspondingly numbered paragraphs of the

Complaint, upon information and belief, as follows:

          1.        The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, except admit that Plaintiff purports to bring this action under the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 1346(b), 2671, et seq., and aver that the FTCA authorizes claims against

only the United States of America pursuant to 28 U.S.C. §§ 2679(a), (d)(1).

          2.        The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny.
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 2 of 11 PageID #: 32




       3.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in this paragraph.

       4.      The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, except admit that Plaintiff presented an administrative claim to the Department of Health

and Human Services (“HHS”) on or about August 21, 2019.

       5.      The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, except admit that HHS denied Plaintiff’s administrative claim on or about January 27, 2020.

       6.      The allegations contained in this paragraph constitute legal conclusions and

Plaintiff’s characterization of his lawsuit to which no response is required. To the extent this

paragraph may be deemed to contain factual allegations, deny.

       7.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in this paragraph.

       8.       The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, and aver that the FTCA authorizes claims against only the United States of America pursuant

to 28 U.S.C. §§ 2679(a), (d)(1).

       9.      The allegations contained in this paragraph constitute legal conclusions and

Plaintiff’s characterization of his lawsuit to which no response is required. To the extent this

paragraph may be deemed to contain factual allegations deny, except admit that Plaintiff purports

to bring this action under the FTCA, 28 U.S.C. §§ 1346(b), 2671, et seq., and aver that the FTCA




                                                2
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 3 of 11 PageID #: 33




authorizes claims against only the United States of America pursuant to 28 U.S.C. §§ 2679(a),

(d)(1).

          10.   The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, except admit that Plaintiff presented an administrative claim to HHS on or about August 21,

2019.

          11.   The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, except admit that HHS denied Plaintiff’s administrative claim on or about January 27, 2020.

          12.   Defendant repeats and reiterates its responses to the allegations in the foregoing

paragraphs as if fully set forth herein.

          13.   The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, except admit that Hudson River Health Care (“HRHC”) was deemed an employee of the

Public Health Service by the HHS, Health Resources and Services Administration, Bureau of

Primary Health Care for the time period complained of in this Complaint, pursuant to the Federally

Supported Health Centers Assistance Act (“FSHCAA”), 42 U.S.C. § 233(g)-(n), and admit that

HRHC operates a clinic located at 1869 Brentwood Road, Brentwood, New York 11717.

          14.   Deny, and aver that HRHC provides medical care to its patients within the scope of

its FSHCAA grant.

          15.   The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny, and aver that HRHC was deemed an employee of the Public Health Service by the HHS,



                                                3
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 4 of 11 PageID #: 34




Health Resources and Services Administration, Bureau of Primary Health Care for the time period

complained of in this Complaint, pursuant to the FSHCAA, and aver that HRHC provides medical

care to its patients within the scope of its FSHCAA grant.

       16.     Admit.

       17.     Deny, except admit that Charles DeLaCuadra, D.O., provides medical care to his

patients within the scope of his employment with HRHC.

       18.     Deny, except admit that Charles DeLaCuadra, D.O., provides medical care to his

patients within the scope of his employment with HRHC.

       19.     Deny, except admit that Charles DeLaCuadra, D.O., provides medical care to his

patients within the scope of his employment with HRHC.

       20.     Deny, except admit that Charles DeLaCuadra, D.O., acted within the scope of his

employment with HRHC for the time period complained of in this Complaint.

       21.     Deny, except admit that Charles DeLaCuadra, D.O., acted within the scope of his

employment with HRHC for the time period complained of in this Complaint.

       22.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in this paragraph.

       23.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in this paragraph.

       24.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in this paragraph.

       25.     Deny.

       26.     Deny.




                                                4
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 5 of 11 PageID #: 35




        27.      The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny.

        28.      Deny, except admit that Plaintiff was provided medical care at HRHC on February

21, August 22, September 6, September 22, and November 13, 2017.

        29.      Deny, except admit that Plaintiff was provided medical care at HRHC on February

21, August 22, September 6, September 22, and November 13, 2017.

        30.       Deny, except admit that Plaintiff complained of blood in his urine and back pain

during his visits to HRHC.

        31.      The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny.

        32.      The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny.

        33.      The allegations contained in this paragraph constitute legal conclusions to which

no response is required. To the extent this paragraph may be deemed to contain factual allegations,

deny.

        The allegations contained in the unnumbered “WHEREFORE” clause of the Complaint,

entitled “PRAYER FOR RELIEF,” and all of its subparts, constitute Plaintiff’s prayer for relief to

which no response is required. To the extent a response may be required, deny.

        All allegations not specifically admitted or denied in the foregoing numbered responses are

hereby denied.



                                                 5
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 6 of 11 PageID #: 36




                                        FIRST DEFENSE

       The Complaint should be dismissed to the extent Plaintiff fails to state a claim upon which

relief can be granted against the United States.

                                       SECOND DEFENSE

       Plaintiff’s claims are subject to, and limited by, the FTCA, 28 U.S.C. §§ 1346(b), 2671 et

seq.

                                        THIRD DEFENSE

       The Complaint should be dismissed to the extent that Plaintiff’s claims are barred pursuant

to any applicable exception to the FTCA, 28 U.S.C. §§ 1346(b), 2671 et seq.

                                       FOURTH DEFENSE

       The Complaint should be dismissed because Defendant United States, and any individuals

“deemed” under the FSHCAA, 42 U.S.C. § 233(g)-(n), did not breach any duty owed to Plaintiff,

were not negligent, and did not deviate from the relevant, acceptable standard of care.

                                         FIFTH DEFENSE

       The Complaint should be dismissed because, at all times relevant to the incident or events

giving rise to Plaintiff’s Complaint, Defendant United States, and any individuals “deemed” under

the FSHCAA, 42 U.S.C. § 233(g)-(n), possessed, applied, and used the knowledge, skills, and care

ordinarily used by physicians and health care providers of the same type and specialty, giving due

regard to the locality involved.

                                        SIXTH DEFENSE

       The Complaint should be dismissed because the alleged acts and/or omissions of Defendant

United States, and any individuals “deemed” under the FSHCAA, 42 U.S.C. § 233(g)-(n), were

not the cause in fact or the proximate cause of any injury sustained by Plaintiff.
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 7 of 11 PageID #: 37




                                      SEVENTH DEFENSE

        Plaintiff was negligent, which in whole or in part, caused or resulted in the claimed injury

and/or damages, if any.

                                       EIGHTH DEFENSE

        The negligence of Plaintiff was a superseding and/or intervening cause that either created

or contributed to any injuries sustained by Plaintiff; as such, Defendant United States, and any

individuals “deemed” under the FSHCAA, 42 U.S.C. § 233(g)-(n), are not liable for such injuries.

                                        NINTH DEFENSE

        If any person or entity was negligent, other than Plaintiff, such person or entity is not a

party to this action.

                                        TENTH DEFENSE

        To the extent that Plaintiff received treatment from others besides Defendant United States,

and that treatment was a superseding and/or intervening cause that either created or contributed to

any injuries sustained by Plaintiff, Defendant United States is not liable for such injuries.

                                      ELEVENTH DEFENSE

        If Plaintiff sustained any injuries or damages, those injuries or damages resulted from

unavoidable medical complications for which Defendant United States is not responsible.

                                      TWELFTH DEFENSE

        Plaintiff’s claim for lack of informed consent must be dismissed pursuant to NY Pub.

Health L. § 2805-d because Defendant and those individuals “deemed” under the FSHCAA, 42

U.S.C. § 233(g)-(n), did not provide Plaintiff with non-emergency treatment, procedure, surgery,

or a diagnostic procedure which involved an invasion or disruption to the integrity of Plaintiff.




                                                  7
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 8 of 11 PageID #: 38




                                    THIRTEENTH DEFENSE

       A reasonably prudent person in Plaintiff’s position would not have refused to undergo any

treatment provided by Defendant and those individuals “deemed” under the FSHCAA, 42 U.S.C.

§ 233(g)-(n), if they were reasonably informed of any reasonably foreseeable risks associated with

the treatment.

                                   FOURTEENTH DEFENSE

       At all relevant times, prior to the administration of health care treatment, Plaintiff was

informed, as a reasonable medical practitioner under similar circumstances would have informed

Plaintiff, of alternative health care options and/or the reasonably foreseeable risks and benefits

involved and these risks and benefits were conveyed to Plaintiff in a manner that permitted Plaintiff

to make a knowledgeable evaluation.

                                     FIFTEENTH DEFENSE

       Having been informed of the potential risks involved with any health care treatment at

issue, by consenting to proceed with such health care treatment, Plaintiff assumed all such risks.

                                     SIXTEENTH DEFENSE

        Assuming arguendo that Plaintiff was not fully informed of the reasonably foreseeable

risks associated with any health care treatment at issue, which Defendant United States denies,

Plaintiff cannot show that any lack of informed consent is a proximate cause of the injury for which

recovery is sought.

                                   SEVENTEENTH DEFENSE

       To the extent Plaintiff claims negligent hiring, the Complaint should be dismissed as to

those individuals “deemed” under the FSHCAA, 42 U.S.C. § 233(g)-(n), as having acted within

the scope of their employment.




                                                 8
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 9 of 11 PageID #: 39




                                     EIGHTEENTH DEFENSE

       The Complaint should be dismissed to the extent that Plaintiff seeks to recover pre-

judgment interest or punitive damages pursuant to 28 U.S.C. § 2674.

                                     NINETEENTH DEFENSE

       Plaintiff’s damages should be limited to the amount of damages alleged in the

administrative claim, pursuant to 28 U.S.C. § 2675(b).

                                     TWENTIETH DEFENSE

       To the extent any damages are recoverable against Defendant United States, the amount of

such damages should be diminished in the proportion to which the comparative negligence and/or

assumption of risk attributable to Plaintiff bears to the negligence, if any, of Defendant United

States pursuant to CPLR § 1411.

                                   TWENTY-FIRST DEFENSE

       To the extent any damages are recoverable against Defendant United States, the amount of

such damages should be diminished pursuant to CPLR § 4545 and/or any other applicable New

York State law by those amounts which have been, or will, with reasonable certainty, be

reimbursed or indemnified, in whole or in part, from any collateral source.

                                  TWENTY-SECOND DEFENSE

       To the extent any damages are recoverable against Defendant United States, the amount of

such damages should be discounted to present day value.

                                   TWENTY-THIRD DEFENSE

       Defendant United States’ liability, if any, with respect to any claim by Plaintiff for non-

economic loss is limited pursuant to CPLR § 1601 to an equitable share determined in accordance

with the relative culpability of all persons or entities causing or contributing to the total liability




                                                  9
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 10 of 11 PageID #: 40




for non-economic loss, including persons or entities over whom Plaintiff could have obtained

jurisdiction with due diligence.

                                   TWENTY-FOURTH DEFENSE

       Plaintiff is not entitled to a trial by jury on his claims arising under the FTCA, pursuant to

28 U.S.C. § 2402.

                                    TWENTY-FIFTH DEFENSE

       Attorney’s fees, if any, are taken out of the judgment or settlement and are governed by 28

U.S.C. § 2678.

                                    TWENTY-SIXTH DEFENSE

       Any recovery by Plaintiff is subject to the availability of appropriated funds pursuant to 42

U.S.C. § 233(k).

                                   TWENTY-SEVENTH DEFENSE

       Plaintiff may not assert claims against Defendant United States in this action for which

Plaintiff has failed to exhaust his administrative remedies, 28 U.S.C. § 2675(a).

                                   TWENTY-EIGHTH DEFENSE

       Defendant United States of America is not liable for interest prior to judgment or punitive

damages, 28 U.S.C. § 2674.

                                    TWENTY-NINTH DEFENSE

       The claims against Defendant United States should be dismissed in their entirety because

neither Defendant United States, nor any of its employees, agents or representatives breached any

recognizable duty to Plaintiff.

                                      THIRTIETH DEFENSE

       Defendant United States asserts that it has, or may have, additional defenses which are not

presently known to Defendant at this time, but which may be ascertained through discovery.

                                                10
Case 2:20-cv-01047-FB-ARL Document 7 Filed 05/18/20 Page 11 of 11 PageID #: 41




Defendant United States specifically preserves these and other defenses as they may be ascertained

through ongoing discovery.



          WHEREFORE, the United States respectfully demands judgment dismissing the

Complaint in its entirety, and for such other and further relief as this Court may deem just and

proper.



Dated: May 18, 2020
       Brooklyn, New York

                                             RICHARD P. DONOGHUE
                                             United States Attorney
                                             Attorney for Defendant United States of America
                                             Eastern District of New York
                                             271-A Cadman Plaza East
                                             Brooklyn, New York 11201

                                     By:          /s/ Ekta R. Dharia
                                             EKTA R. DHARIA
                                             Assistant United States Attorney
                                             (718) 254-7520
                                             ekta.dharia@usdoj.gov


cc:       By ECF
          Deborah S. Kurtz
          Salenger, Sack, Kimmel & Bavaro, LLP
          180 Froehlich Farm Blvd
          Woodbury, New York 11797
          Attorney for Plaintiff




                                               11
